Order affirmed, without costs. This case should be speedily tried on the merits, when the parties and their witnesses can be examined and cross-examined and the respective rights of the parties determined. It seems to this court that the parties on both sides could well refrain from the idle acts of putting on locks and removing locks from the church door until the ease is determined on the merits. The rights of neither party would be injured in the meantime. The case can readily be tried and doubtless the trial judge would grant a preference so that the issues might be promptly determined. Kelly, P. J., Manning, Kelby, Young and Kapper, JJ., concur.